Citation Nr: 0003831	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  98-10 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The appellant had active military service from July 1992 to 
August 1995.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which denied the above claim. 

The appellant requested a hearing before a Member of the 
Board at the RO, and a videoconference hearing was scheduled 
in December 1999.  However, the appellant failed to report 
for that hearing.


FINDINGS OF FACT

1.  The appellant's claim is plausible, and the RO has 
obtained sufficient evidence for correct disposition of this 
claim.

2.  The appellant was diagnosed with an adjustment disorder 
during service, and she has continued to receive treatment 
for psychiatric disorders since service, which the medical 
evidence establishes are as likely as not related to her 
military service.


CONCLUSIONS OF LAW

1.  The appellant has presented a well-grounded claim for 
service connection for an acquired psychiatric disorder, and 
VA has satisfied its statutory duty to assist her in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).

2.  The appellant acquired a psychiatric disorder, most 
recently diagnosed as depressive disorder and adjustment 
disorder, during her military service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A claim for service connection requires three 
elements to be well grounded.  It requires competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus between the in-service injury or disease and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
aff'd 78 F.3d 604 (Fed.Cir. 1996) (table).  Truthfulness of 
the evidence is presumed in determining whether a claim is 
well grounded.  Caluza at 504.

The appellant's claim is well grounded.  Her service medical 
records show treatment for an acquired psychiatric disorder, 
diagnosed as adjustment disorder, on several occasions 
between 1993 and 1995.  A diagnosis of adjustment disorder 
was rendered just prior to her discharge from service.  
Moreover, on both an outpatient basis and upon VA 
examination, each within a year of the appellant's discharge 
from service, a diagnosis of adjustment disorder was also 
rendered.  The fact that she continued to receive treatment 
for the same psychiatric disorder as that diagnosed during 
service is sufficient to provide a link between the post-
service adjustment disorder and her period of service.  Cf. 
Hampton v. Gober, 10 Vet. App. 481 (1997) (where veteran 
filed disability claim one month after service, diagnosis of 
a disorder during the separation examination provides 
evidence of both a current condition and a relationship to 
service).  The appellant has continuously received treatment 
for psychiatric disorders since her discharge from service, 
providing continuity of symptomatology.  Although no medical 
professional has expressly rendered a nexus opinion, there is 
certainly enough evidence to render this claim plausible, and 
it is therefore well grounded.

The appellant having stated a well-grounded claim, the 
Department had a duty to assist her in the development of 
facts relating to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  In this case, the appellant was provided appropriate 
VA examinations, and a personal hearing was scheduled in 
accordance with her request.  Sufficient evidence is of 
record to decide the claim favorably.  Therefore, no further 
assistance is required.  

As to the merits of the claim, the Board finds that the 
evidence supports the claim for the following reasons.  The 
appellant's service medical records showed treatment for a 
psychiatric disorder on numerous occasions over a 
sufficiently extensive length of time (i.e., November 1993 to 
August 1995) from which a conclusion could be made that the 
inservice psychiatric disorder was chronic.  This conclusion 
is bolstered by the fact that the same disorder for which she 
was treated during service was also diagnosed by more than 
one medical examiner within the year after her discharge from 
service.  Although an adjustment disorder is not subject to 
presumptive service connection, see 38 C.F.R. §§ 3.307 and 
3.309 (1999), this fact supports the finding that the 
inservice psychiatric disorder was chronic.  

The appellant has continued to receive psychiatric treatment 
ever since her discharge from service.  The diagnosis has 
primarily remained adjustment disorder, although depressive 
disorder has also been diagnosed.  There is some indication 
in the recent medical evidence that the appellant is 
malingering (exaggerating or falsifying the presence of 
psychiatric symptoms, perhaps for the purpose of financial 
gain), and the VA examiner in 1998 pointed out many 
inconsistencies in the appellant's reported history.  
However, the nature of the inconsistencies does not appear to 
the Board to cast doubt upon the diagnosis of a chronic 
psychiatric disorder.  For example, one of the 
inconsistencies noted was that on one occasion the appellant 
reported crying spells on a daily basis whereas, upon later 
questioning, she reported crying spells for two or three days 
once a month.  Another discrepancy involved the exact nature 
of the sexual "abuse" she claimed to have experienced as a 
child, e.g., whether a certain uncle "fondled" her or whether 
the "abuse" involved was "just kissing."  These 
discrepancies, in the Board's judgment, do not render the 
diagnosis of a psychiatric disorder invalid.  The evidence 
is, at the very least, in equipoise regarding the appellant's 
claim since it indicates that she was diagnosed with an 
acquired psychiatric disorder during service, and she has 
continued to receive treatment for the same disability since 
her discharge from service.  Accordingly, she is entitled to 
the application of the benefit of the doubt, see 38 U.S.C.A. 
§ 5107(b), and the Board finds that she incurred an acquired 
psychiatric disorder, a chronic adjustment disorder, during 
her military service.  38 U.S.C.A. §§ 1110 and 1131 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 and 3.304 (1999).

The Board notes that the appellant has also claimed 
entitlement to service connection for PTSD.  In order for a 
claim for service connection for PTSD to be successful there 
must be (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); (2) credible supporting 
evidence that the claimed inservice stressor actually 
occurred; and (3) a link, established by medical evidence, 
between the current symptoms and the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1999); see also Cohen v. 
Brown, 10 Vet. App 128 (1997).  Her VA outpatient records 
show treatment for PTSD secondary to sexual harassment while 
in the military, and evidence from the Department of the Army 
indicates that there is some substantiation for her 
allegations of sexual harassment.  It would be difficult if 
not impossible to separate the effects of the PTSD on her 
social and occupational functioning from that resulting from 
the acquired psychiatric disorder for which she is being 
awarded service connection.  Therefore, this claim is moot, 
in that she is being granted service connection for an 
acquired psychiatric disorder in this decision, and she could 
not receive a separate rating for any disability resulting 
from PTSD.  See 38 C.F.R. § 4.14 (1999).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, most recently diagnosed as depressive disorder and 
adjustment disorder, is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

